Name: 96/450/EC: Commission Decision of 24 June 1996 concerning the withdrawal of the reference to harmonization document HD 271 S 1 'Safety of household and similar electrical appliances - Particular requirements of electric toys supplied at safety extra low voltage not exceeding 24 V' (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: miscellaneous industries;  electronics and electrical engineering;  social affairs;  technology and technical regulations;  consumption
 Date Published: 1996-07-26

 Avis juridique important|31996D045096/450/EC: Commission Decision of 24 June 1996 concerning the withdrawal of the reference to harmonization document HD 271 S 1 'Safety of household and similar electrical appliances - Particular requirements of electric toys supplied at safety extra low voltage not exceeding 24 V' (Text with EEA relevance) Official Journal L 187 , 26/07/1996 P. 0107 - 0108COMMISSION DECISION of 24 June 1996 concerning the withdrawal of the reference to harmonization document HD 271 S 1 'Safety of household and similar electrical appliances - Particular requirements of electric toys supplied at safety extra low voltage not exceeding 24 V` (Text with EEA relevance) (96/450/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/378/EEC of 3 May 1988 on the approximation of the laws of the Member States concerning the safety of toys (1), as amended by Directive 93/68/EEC (2), and in particular Article 6 thereof,Having consulted the Standing Committee created by Directive 83/189/EEC,Whereas Article 2 of Directive 88/378/EEC provides that toys may be placed on the market only if they do not jeopardize the safety and/or health of users or third parties when they are used as intended or in a foreseeable way, bearing in mind the normal behaviour of children;Whereas toys are presumed to comply with the essential safety requirements referred to in Article 3 of Directive 88/378/EEC if they are in compliance with the harmonized standards whose references have been published in the Official Journal of the European Communities;Whereas Member States are obliged to publish the references to the national standards transposing the harmonized standards;Whereas the references to harmonization document HD 271 S 1 'Safety of household and similar electric appliances - Particular requirements of electric toys supplied at safety extra-low voltage not exceeding 24 V` and its amendments Nos 1, 2 and 3 were published in the Official Journal of the European Communities Nos C 155 of 23 June 1989 and C 34 of 9 February 1991;Whereas, pursuant to Article 7 of Directive 88/3278/EEC, France has taken measures to restrict the placing on the market of battery-powered electric toys; whereas France has notified these measures under a safeguard clause justified on the grounds of a shortcoming in harmonization document HD 271 S 1;Whereas the shortcoming indicated by France concerns the conditions under which short-circuit tests are applied to the battery compartments of electric toys;Whereas, for this reason, the Commission is obliged to consult Committee 83/189;Whereas this point was discussed on several occasions by Committee 83/189; whereas France considers that it is not enough to conduct short-circuit tests only on electric toys whose battery compartments have failed the mechanical resistance tests; whereas it supports its argument by citing an accident in which a child was burned after having caused a short circuit by inserting the antenna of its remote-control car into the battery compartment which the child had opened in order to change the batteries;Whereas the Commission, having examined the information submitted by France and having received the opinion of Committee 83/189, recognizes the existence of a shortcoming in harmonization document HD 271 S 1 in regard to battery-powered electric toys;Whereas, therefore, the references to harmonization document HD 271 S 1 and it amendments must be withdrawn from the publications,HAS ADOPTED THIS DECISION:Article 1 1. The references to harmonization document HD 271 S 1 'Safety of household and similar electrical appliances - Particular requirements of electric toys supplied at safety extra-low voltage not exceeding 24 V` and its amendments Nos 1, 2 and 3 shall be withdrawn from publication in the Official Journal of the European Communities in regard to their application to the battery compartments of electric toys.2. Member States shall withdraw the references to the national standards transposing harmonization document HD 271 S 1 and its amendments from the publications referred to in Article 5 (1) of Directive 88/378/EEC.Article 2 This Decision is addressed to the Member States.Done at Brussels, 24 June 1996.For the CommissionEmma BONINOMember of the Commission(1) OJ No L 187, 16. 6. 1988, p. 1.(2) OJ No L 220, 30. 8. 1993, p. 1.